UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1353


In re: NELSON WATTS BROADIE, JR.,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:15-cr-00137-HEH-1)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nelson Watts Broadie, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Federal prisoner Nelson Watts Broadie, Jr., petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2018)

motion. He seeks an order from this court directing the district court to act. Our review of

the district court’s docket reveals that on July 1, 2020, the district court dismissed Broadie’s

§ 2255 motion. Accordingly, because the court has recently decided Broadie’s case, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2